                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICHARD AUSMUS,

                      Plaintiff,

 v.                                            Case No. 18-cv-1497-NJR-MAB

 VIPIN SHAH, FAIYAZ AHMED, and
 KEVIN KINK,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Mark A. Beatty (Doc. 57) regarding the motion to dismiss filed

by Kevin Kink (Doc. 17) and the motion to stay discovery filed by Kevin Kink (Doc. 51).

The Report and Recommendation was entered on July 12, 2019; it recommends granting

the motion to dismiss and denying as moot the motion to stay discovery. Plaintiff Richard

Ausmus has filed a response titled “Motion to Concede the Report and

Recommendations of Magistrate Judge Mark A. Beatty” (Doc. 58). In the motion, Ausmus

raises no objection, other than to mention that he never received a copy of the Court’s

threshold order at Doc. 6 (but he does not request a copy of this Order, nor does he

indicate that that he’s unable to access it at Lincoln Correctional Center). Overall, Ausmus

concedes the Report and Recommendation.

       Where neither timely nor specific objections to the Report and Recommendation

are made, the Court should review the Report and Recommendation for clear error.


                                       Page 1 of 2
Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The undersigned has reviewed Judge Beatty’s Report and Recommendation and

finds there is no clear error in his findings of fact or conclusions of law. Because Plaintiff

has been transferred to Lincoln Correctional Center, and there is no suggestion or

contention that he is likely to be transferred back to Lawrence Correctional Center, his

official capacity claim against Kevin Kink (the warden of Lawrence Correctional Center)

for the purpose of carrying out his request for injunctive relief is moot. Accordingly, the

Report and Recommendation (Doc. 57) is ADOPTED in its entirety. The Court GRANTS

the motion to dismiss filed by Kevin Kink (Doc. 17). In light of this ruling, the motion to

stay discovery filed by Kevin Kink (Doc. 51) is DENIED as moot. Defendant Kevin Kink

is DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED: August 8, 2019


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 2 of 2
